Raum, /., dissenting: Notwithstanding what is said in the prevailing opinion, it in effect nullifies the provisions of section 1.110-3 (b) of the Income Tax Regulations. However, “Treasury regulations must be sustained unless unreasonable and plainly inconsistent with the revenue statutes and * * * should not be overruled except for weighty reasons.” Commissioner v. South Texas Co., 333 U.S. 496, 501. In my judgment, these regulations are not “unreasonable,” nor are they “inconsistent” — certainly not “plainly” inconsistent — with the statute, and I know of no “weighty” reasons, nor have any been suggested, why they should be overruled. Moreover, to say that there has been “substantial compliance” with the regulations when the sworn statement required to be filed with the return was made available for the first time some years later, after the case had been submitted to the Court and while it was sub judice, is merely to play with words. Qtjealy, /., agrees with this dissent.